Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1, dated as of May 29, 2020 (this “Amendment”) to the Credit
Agreement referred to below, is entered into by and among CBOE GLOBAL
MARKETS, INC., a Delaware corporation (the “Company”), Lenders constituting the
Required Lenders, and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used and not defined in
this Amendment have the same meanings as specified in the Amended Credit
Agreement referred to below.

 

RECITALS

 

WHEREAS, the Company, the Designated Borrowers from time to time party thereto,
the Lenders from time to time party thereto and the Administrative Agent have
entered into that certain Credit Agreement dated as of December 15, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement”, and the Credit Agreement as
amended by this Amendment, the “Amended Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Credit Agreement be amended as
further set forth herein, on the terms and subject to the conditions set forth
in this Amendment;

 

WHEREAS, the amendments of the Credit Agreement to (i)(1) the indebtedness and
lien covenants to permit the incurrence of certain secured indebtedness in
connection with settlement and clearing activities, (2) the existing Bail-In
provisions to include “Brexit” related updates, (3) reflect the ability of
Delaware Limited Liability Companies to divide into two or more limited
liability companies pursuant to a plan of division, (4) include lender
requirements on the Company regarding the FinCEN's customer due diligence
rule and (5) include ERISA representations for Lenders related to the Department
of Labor’s “fiduciary” regulations, each require the consent of the Required
Lenders (the “Required Lender Amendments”) and (ii) the LIBOR replacement
language require the consent of all Lenders (the “All Lender Amendments”);

 

WHEREAS, upon receipt by the Administrative Agent of signature pages to this
Amendment by the Lenders constituting the Required Lenders (each a “Consenting
Required Lender”), the Required Lender Amendments shall and on the Amendment
Effective Date, become effective;

 

WHEREAS, upon receipt by the Administrative Agent of signature pages to this
Amendment by all Lenders (each a “Consenting Lender”), the All Lender Amendments
shall and on the Amendment Effective Date, become effective; and

 

WHEREAS, the Administrative Agent, the Consenting Required Lenders and the
Consenting Lenders party hereto are willing, on the terms and subject to the
conditions set forth below, to consent to the Required Lender Amendments and the
All Lender Amendments, as applicable, to the Credit Agreement as further set
forth herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1.     Amendments to the Credit Agreement. As of the Amendment Effective
Date (as defined below) the Credit Agreement is hereby amended by deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) and by adding the double-underlined text (indicated textually in
the same manner as the following example: double-underlined text) as set forth
in the pages of the Credit Agreement attached hereto as Exhibit A.

  







 

SECTION 2.     Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the Administrative Agent’s (or its counsel) receipt of the
following (the date of such effectiveness, the “Amendment Effective Date”), each
of which shall be originals or telecopies unless otherwise specified, each
properly executed by a Responsible Officer of the Company (as applicable), each
dated the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Amendment Effective Date) and
each in form and substance reasonably satisfactory to the Administrative Agent:

 

(a)           this Amendment executed by the Company, the Administrative Agent
and the Consenting Lenders;

 

(b)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Company is a party;

 

(c)           At least 3 days prior to the Amendment Effective Date, any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower; and

 

(d)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing and in good standing in its jurisdiction of
organization.

 

The Administrative Agent shall notify the Company and the Lenders of the
Amendment Effective Date upon the occurrence thereof, and such notice and the
effectiveness of this Amendment and the Amended Credit Agreement shall be
conclusive and binding upon all of the Lenders and all of the other parties to
the Loan Documents and each of their successors and assigns; provided that,
failure to give any such notice shall not affect the effectiveness, validity or
enforceability of this Amendment or the Amended Credit Agreement.

 

SECTION 3.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Company represents and warrants to each
of the Lenders and the Administrative Agent, that:

 

(a)           The Company has the all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals, to
execute, deliver under this Amendment and to perform its obligations under this
Amendment and the Amended Credit Agreement. The execution and delivery of this
Amendment and the performance of this Amendment and the Amended Credit Agreement
by the Company have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
the Company’s Organization Documents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (other than any of the foregoing (x) which has been
obtained or made and is in full force and effect and (y) as to which the failure
to obtain or make, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect) is necessary or required in
connection with the execution, delivery or performance of this Amendment and the
Amended Credit Agreement. This Amendment and the Amended Credit Agreement
constitute, a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles or by principles of good faith and fair dealing (regardless
of whether enforcement is sought in equity or at law).

 







 

(b)           The representations and warranties of each Loan Party set forth in
the Amended Credit Agreement and the other Loan Documents are, immediately after
giving effect to this Amendment on the Amendment Effective Date, true and
correct in all material respects on and as of the Amendment Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); provided, however, that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects on such respective dates; provided
further, however, that for the purposes of this Section 3(b), clause (b) of the
representation made in Section 5.06 of the Amended Credit Agreement shall be
deemed to refer to SEC public filings of the Company or its Subsidiaries prior
to the date hereof.

 

(c)           At the time of and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Default or Event of
Default has occurred and is continuing on the Amendment Effective Date.

 

(d)           As of the Amendment Effective Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

 

SECTION 4.     Effects on Loan Documents.

 

(a)           This Amendment shall not constitute an amendment to or waiver of
any provision of the Credit Agreement or the other Loan Documents, except as
expressly stated herein and shall not be construed as a consent to any action on
the part of the Company or any other Loan Party that would require an amendment,
waiver or consent of the Administrative Agent or the Lenders, except as
expressly stated herein. Except as specifically amended herein, the Credit
Agreement and all other Loan Documents shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

 

(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.

 

(c)           The Company and the Administrative Agent acknowledge and agree
that, on and after the Amendment Effective Date, this Amendment shall constitute
and be designated as a Loan Document for all purposes of the Amended Credit
Agreement.

 

(d)           On and after the Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement, and this Amendment and the Amended Credit
Agreement shall be read together and construed as a single instrument.

 







 

(e)           Nothing herein shall be deemed to entitle any Loan Party to a
further consent to, or a further waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

 

(f)           The parties hereto acknowledge and agree that (i) this Amendment
and any other Loan Document executed and delivered in connection herewith do not
constitute a novation, or termination of the Obligations under the Credit
Agreement as in effect prior to the Amendment Effective Date; and (ii) such
Obligations are in all respects continuing (as amended hereby) with only the
terms thereof being modified to the extent expressly provided in this Amendment.

 

SECTION 5.     Fees and Expenses; Indemnification. The Company agrees to pay
(a) on the Amendment Effective Date, all existing and unpaid fees and expenses
(including the fees and expenses of counsel owing under the Credit Agreement,
any fee letter or any other Loan Document), including all fees and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment and other matters relating to the Credit Agreement, in each case to
the extent invoiced prior to the Amendment Effective Date and (b) if invoiced on
or after the Amendment Effective Date, all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and the Lenders in connection with
this Amendment and any other documents prepared in connection herewith, in each
case to the extent required by Section 11.04 of the Amended Credit Agreement.
The Company hereby confirms that the indemnification provisions set forth in
Section 11.04 of the Amended Credit Agreement shall apply to this Amendment and
such losses, claims, damages, liabilities, costs and expenses (as more fully set
forth therein as applicable) which may arise herefrom or in connection herewith.

 

SECTION 6.     APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. SECTIONS 11.14, 11.15 and 11.16, OF THE CREDIT AGREEMENT
IS HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN, MUTATIS
MUTANDIS.

 

SECTION 7.     Amendments; Execution in Counterparts; Severability; Electronic
Signatures.

 

(a)            This Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by each Loan Party, the
Administrative Agent and Lenders constituting the Required Lenders.

 

(b)            This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Amendment by facsimile
or other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Amendment.

 

(c)            In the event any one or more of the provisions contained in this
Amendment is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties hereto shall endeavor in good-faith
negotiations to replace any such invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of such invalid, illegal or unenforceable provisions.

 







 

(d)            This Amendment and any document, amendment, approval, consent,
information, notice, certificate, request, statement, disclosure or
authorization related to this Amendment (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. The Company and each
other Loan Party agrees that any Electronic Signature on or associated with any
Communication shall be valid and binding on each Loan Party to the same extent
as a manual, original signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
the Loan Parties enforceable against such Loan Parties in accordance with the
terms thereof to the same extent as if a manually executed original signature
was delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. For the avoidance of
doubt, the authorization under this paragraph may include, without limitation,
use or acceptance by the Administrative Agent and each of the Lenders of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Administrative Agent and each of the Lenders may, at its option,
create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Administrative Agent has agreed to accept such Electronic
Signature, the Administrative Agent and each of the Lenders shall be entitled to
rely on any such Electronic Signature purportedly given by or on behalf of any
Loan Party without further verification and (b) upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by such manually executed counterpart.

 

SECTION 8.     Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

[Remainder of page intentionally left blank.]

 







 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  CBOE global markets, INC.,   as the Company,           By: /s/ Brian N. Schell
  Name: Brian N. Schell   Title: Executive Vice President, Chief Financial
Officer and Treasurer

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  BANK OF AMERICA, N.A.,   as Administrative Agent           By: /s/ Melissa
Mullis   Name: Melissa Mullis   Title: Assistant Vice President

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

LENDERS: BANK OF AMERICA, N.A.,           By: /s/ Jonathan Mullen   Name:
Jonathan Mullen   Title: Managing Director

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  MORGAN STANLEY BANK, N.A., as a Lender           By: /s/ David White   Name:
David White   Title: Authorized Signatory

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  MUFG Bank, Ltd.           By: /s/ Jacob Ulevich   Name: Jacob Ulevich   Title:
Director

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  CITIBANK, N.A.,           By: /s/ CIARAN SMALL   Name: Ciaran Small   Title:
Vice President

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  JPMORGAN CHASE BANK, N.A.,   as a Lender           By: /s/ Jennifer M.
Dunneback   Name: Jennifer M. Dunneback   Title: Vice President

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  PNC Bank, National Association           By: /s/ Alaa Shraim   Name: Alaa
Shraim   Title: Senior Vice President

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  U.S. BANK NATIONAL ASSOCIATION           By: /s/ Kevin Shenoy   Name: Kevin
Shenoy   Title: Vice President

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  WELLS FARGO BANK, NATIONAL ASSOCIATION           By: /s/ Jocelyn Boll   Name:
Jocelyn Boll   Title: Managing Director

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

For the avoidance of doubt, the undersigned Consenting Lender consents only to
the All Lender Amendments.

 

  BANK OF CHINA, Chicago Branch   as a Consenting Lender           By: /s/ Kai
Wu   Name: Kai Wu   Title: SVP

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as a Lender           By: /s/ Annie Chung
  Name: Annie Chung annie.chung@db.com   Title: Director +1-212-250-6375    
                 

 

  By: /s/ Ming K Chu   Name: Ming K Chu ming.k.chu@db.com   Title: Director
+1-212-250-5451                      

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  THE HUNTINGTON NATIONAL BANK           By: /s/ Mark Zobel   Name: Mark Zobel  
Title: Vice President

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 

  THE NORTHERN TRUST COMPANY           By: /s/ Mike Fornal   Name: Mike Fornal  
Title: Senior Vice President

 

[Signature Page – CBOE Amendment to Revolving Credit Agreement]

 







 



 

Exhibit A

 

(Attached)



 







 



 

EXECUTION VERSION

 

Conformed to Amendment No. 1, dated May 29, 2020





 

  

Published Deal CUSIP Number: 12507LAC0

Published Revolver Facility CUSIP Number: 12507LAD8

 

CREDIT AGREEMENT

 

Dated as of December 15, 2016

 

among

 

CBOE HOLDINGSGLOBAL MARKETS, INC.,

as the Company,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and as Swing Line Lender,

 

and

 

The Other Lenders Party Hereto

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BOFA SECURITIES, INC.

as Sole Lead Arranger and Sole Bookrunner,

 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

as Syndication Agent

 

and

 

CITIBANK, N.A.,

 

PNC BANK, NATIONAL ASSOCIATION,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Co-Documentation Agents

 

 



CBOE HoldingsGlobal Markets, Inc. - Credit Agreement

(Revolving Credit Facility)

 



 

 



 

TABLE OF CONTENTS

 

Section   Page       ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01.
Defined Terms 1 1.02. Other Interpretive Provisions 2526 1.03. Accounting Terms
2527 1.04. Rounding 2628 1.05. Times of Day; Rates 2628 1.06. Exchange Rates;
Currency Equivalents 2628 1.07. Change of Currency 2729       ARTICLE II. THE
COMMITMENTS AND CREDIT EXTENSIONS 2829       2.01. Committed Loans 2829 2.02.
Borrowings, Conversions and Continuations of Committed Loans 2830 2.03. Swing
Line Loans 3031 2.04. Prepayments 3234 2.05. Termination or Reduction of
Commitments 3335 2.06. Repayment of Loans 3436 2.07. Interest 3436 2.08. Fees
3537 2.09. Computation of Interest and Fees 3637 2.10. Evidence of Debt 3638
2.11. Payments Generally; Administrative Agent’s Clawback 3638 2.12. Sharing of
Payments by Lenders 3840 2.13. Increase in Commitments 3941 2.14. Defaulting
Lenders 4042 2.15. Designated Borrowers 4243       ARTICLE III. TAXES, YIELD
PROTECTION AND ILLEGALITY 4345       3.01. Taxes 4345 3.02. Illegality 4850
3.03. Inability to Determine Rates 4950 3.04. Increased Costs; Reserves on
Eurodollar Rate Loans 5053 3.05. Compensation for Losses 5154 3.06. Mitigation
Obligations; Replacement of Lenders 5255 3.07. Survival 5356       ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 5356       4.01. Conditions to Closing
5356 4.02. Conditions to all Credit Extensions 5457 4.03. Conditions of Initial
Credit Extensions to Each Designated Borrower 5558       ARTICLE V.
REPRESENTATIONS AND WARRANTIES 5659       5.01. Existence, Qualification and
Power 5659 5.02. Authorization; No Contravention 5659

 

CBOE HoldingsGlobal Markets, Inc. - Credit Agreement

(Revolving Credit Facility)

 



 i 

 

 



5.03. Governmental Authorization 5760 5.04. Binding Effect 5760 5.05. Financial
Statements; No Material Adverse Effect 5760 5.06. Litigation 5861 5.07. No
Default 5861 5.08. Ownership of Property; Liens 5861 5.09. Taxes 5861 5.10.
Margin Regulations; Investment Company Act 5861 5.11. Disclosure 5962 5.12.
Compliance with Laws 5962 5.13. OFAC; USA PATRIOT Act 5962 5.14. Anti-Corruption
Laws 5962 5.15. ERISA 62       ARTICLE VI. AFFIRMATIVE COVENANTS 6063      
6.01. Financial Statements 6063 6.02. Certificates; Other Information 6063 6.03.
Notices 6265 6.04. Payment of Taxes 6265 6.05. Preservation of Existence, Etc.
6366 6.06. Compliance with Laws 6366 6.07. Books and Records 6366 6.08.
Inspection Rights 6366 6.09. Use of Proceeds 6366 6.10. Anti-Corruption Laws
6366       ARTICLE VII. NEGATIVE COVENANTS 6467       7.01. Liens 6467 7.02.
Subsidiary Indebtedness 6669 7.03. Fundamental Changes 6871 7.04. Financial
Covenants 6871 7.05. Use of Proceeds 6871       ARTICLE VIII. EVENTS OF DEFAULT
AND REMEDIES 6972       8.01. Events of Default 6972 8.02. Remedies Upon Event
of Default 7174 8.03. Application of Funds 7174       ARTICLE IX. ADMINISTRATIVE
AGENT 7275       9.01. Appointment and Authority 7275 9.02. Rights as a Lender
7275 9.03. Exculpatory Provisions 7275 9.04. Reliance by Administrative Agent
7376 9.05. Delegation of Duties 7376 9.06. Resignation of Administrative Agent
7477 9.07. Non-Reliance on Administrative Agent and Other Lenders 7578 9.08. No
Other Duties, Etc. 7578

 

CBOE HoldingsGlobal Markets, Inc. - Credit Agreement

(Revolving Credit Facility)

 



 ii 

 

 

9.09. Administrative Agent May File Proofs of Claim 7578 9.10. Certain ERISA
Matters 79       ARTICLE X. GUARANTY 7680 10.01.

Guaranty



7680 10.02. Acknowledgments, Waivers and Consents 7680 10.03.

Reinstatement



7983 10.04.

Subrogation



7983 10.05.

Remedies



7983 10.06.

Payments



8084 10.07. Effect of Bail-in Action 84       ARTICLE XI. MISCELLANEOUS 8084    
  11.01. Amendments, Etc. 8084 11.02. Notices; Effectiveness; Electronic
Communication 8185 11.03. No Waiver; Cumulative Remedies; Enforcement 8387
11.04. Expenses; Indemnity; Damage Waiver 8488 11.05. Payments Set Aside 8690
11.06. Successors and Assigns 8690 11.07. Treatment of Certain Information;
Confidentiality 9195 11.08. Right of Setoff 9396 11.09. Interest Rate Limitation
9397 11.10. Counterparts; Integration; Effectiveness 9397 11.11. Survival of
Representations and Warranties 9497 11.12. Severability 9498 11.13. Replacement
of Lenders 9498 11.14. Governing Law; Jurisdiction; Etc. 9599 11.15. Waiver of
Jury Trial 96100 11.16. No Advisory or Fiduciary Responsibility 96100 11.17.
Electronic Execution of Assignments and Certain Other Documents 97101 11.18. USA
PATRIOT Act 97102 11.19. Judgment Currency 98102 11.20. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 98102

 

CBOE HoldingsGlobal Markets, Inc. - Credit Agreement

(Revolving Credit Facility)

 



 iii 

 

 

SCHEDULES

 

2.01Commitments and Applicable Percentages



7.01Existing Liens



11.02Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 



A-1Committed Loan Notice A-2 Swing Line Loan Notice B Note

CCompliance Certificate  DAssignment and Assumption  EForm of U.S. Tax
Compliance Certificates  FSolvency Certificate  GDesignation Agreement

 

CBOE HoldingsGlobal Markets, Inc. - Credit Agreement

(Revolving Credit Facility)

 



iv 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, this “Agreement”) is entered into as of
December 15, 2016, by and among CBOE HOLDINGSGLOBAL MARKETS, INC., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party hereto pursuant to Section 2.15 (each a “Designated Borrower” and,
together with the Company, each a “Borrower” and collectively the “Borrowers”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and as Swing Line Lender.

 

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.



DEFINITIONS AND ACCOUNTING TERMS

 

1.01.            Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquired Business” means, collectively, Bats Global Markets, Inc., a Delaware
corporation, and its Subsidiaries, and any successor thereto.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Company and the
Subsidiaries in the definition of Consolidated EBITDA (and in the component
definitions used therein) were references to such Acquired Entity or Business
and its subsidiaries), all as determined on a consolidated basis for such
Acquired Entity or Business.

 

“Acquisition” means the acquisition by the Company of all of the Equity
Interests of Acquired Business, pursuant to, and in accordance with, the
Acquisition Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of September 25, 2016, by and among the Company, CBOE Corporation, a Delaware
corporation and a wholly-owned subsidiary of the Company, CBOE V, LLC, a
Delaware limited liability company and a wholly-owned subsidiary of the Company,
and Bats Global Markets, Inc., a Delaware corporation.

 

“Act” has the meaning specified in Section 4.01(b).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 



1

 

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“AFX Overnight Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight transactions with members of the
American Financial Exchange, LLC, as published by the American Financial
Exchange, LLC on the Business Day next succeeding such day; provided that if
such day is not a Business Day, the AFX Overnight Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day. All Loans that bear interest
based on the AFX Overnight Rate shall be denominated in Dollars.

 

“Aggregate Commitments” means the Commitments of all the Lenders. “Agreement”
has the meaning specified in the introductory paragraph hereto. “Alternative
Currency” means each of the following currencies: Euro and Sterling.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.14. If the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 



2

 

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate Pricing
Level Debt Ratings
S&P/Moody’s

 

Commitment Fee

Eurodollar Rate
Loans

 

Base Rate Loans



1

> A / A2 or better



0.10%



1.00%



0.00%

2 A– / A3 0.125% 1.125% 0.125% 3 BBB+ / Baa1 0.150% 1.25% 0.25% 4 BBB / Baa2
0.20% 1.50% 0.50% 5 < BBB– / Baa3 0.30% 1.75% 0.75%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) subject to clause (e)
below, if the Company has only one Debt Rating, the Pricing Level that is one
level lower than that of such Debt Rating shall apply; (d) if the Company does
not have any Debt Rating, Pricing Level 5 shall apply and (e) prior to the
earlier of (i) the Outside Date (as defined in the Acquisition Agreement) and
(ii) the date on which the Company receives ratings determined by each of S&P
and Moody’s, Pricing Level 3 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
in effect on the Closing Date, each of which shall be specified in the
certificate delivered pursuant to Section 4.01(a)(vi). Thereafter, each change
in the Applicable Rate resulting from a publicly announced change in any Debt
Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Company to the Administrative Agent of
notice thereof pursuant to Section 6.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 



3

 

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means MLPFS,BofA Securities, Inc. in its capacity as sole lead
arranger and sole bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form attached hereto as Exhibit D or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

 



4

 



 

“Bank of America” means Bank of America, N.A. and its successors.

 

“BofA Securities” means BofA Securities, Inc., its successor or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending  services  or  related
 businesses  may  be  transferred  following  the  date  of  this  Agreement.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 0.50%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto and, for the avoidance of doubt, shall always include the
Company.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 



5

 

 

 

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)            if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurodollar Rate Loan,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means any such day that is also a
London Banking Day;

 

(b)            if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurodollar Rate Loan, or
any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means a TARGET Day;

 

(c)            if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Sterling, means any such day on which
dealings in deposits in Sterling are conducted by and between banks in the
London or other applicable offshore interbank market for Sterling; and

 

(d)            if such day relates to any fundings, disbursements, settlements
and payments in Sterling in respect of a Eurodollar Rate Loan denominated in
Sterling, or any other dealings in Sterling to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in London, England.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or,  issued or implemented.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)             any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 40% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

 



6 

 

 

(b)            during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by either (x) individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (y) the nominating committee of the Company, or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) (x) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or

 

(c)            the Company ceases to own, directly or indirectly, 100% of the
Equity Interests or other similar ownership interests of any Designated
Borrower.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means Citibank, N.A., PNC Bank, National Association
and JPMorgan Chase Bank, N.A., in their respective capacities as
co-documentation agents under this Agreement.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01 and (b) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form attached hereto as Exhibit A-1 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

 



7 

 

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Compliance Certificate” means a certificate substantially in the form attached
hereto as Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBIT” means, for any period, for the Company and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period, (iii) other non-cash expenses
or charges reducing Consolidated Net Income for such period, (iv) the amount of
any restructuring charges or reserves, equity-based or non-cash compensation
charges or expenses, including any such charges or expenses arising from grants
of stock appreciation or similar rights, stock options, restricted stock or
other rights, retention charges (including charges or expenses in respect of
incentive plans) (collectively, “Stock-Based Compensation”), start-up or initial
costs for any project or new production line, division or new line of business
or other business optimization expenses or reserves including, without
limitation, costs or reserves associated with improvements to information
technology and accounting functions, integration and facilities opening costs or
any one-time costs, in each case incurred in connection with (A) the Acquisition
or (B), on or after the occurrence of the Closing Date, to the extent not
prohibited hereunder, acquisitions and dispositions, issuances or incurrence of
Indebtedness, issuances of Equity Interests or Equity Equivalents (excluding, in
each case, any Stock-Based Compensation) or refinancing transactions and
modifications of instruments of Indebtedness, provided that the aggregate amount
added back pursuant to this clause (iv)(B) in any four consecutive fiscal
quarter period shall not exceed the greater of (x) $35.0 million and (y) 5.0% of
Consolidated EBITDA for such period (calculated prior to giving effect to any
increase pursuant to this clause (iv)(B)), (v) fees, charges and expenses
incurred in connection with the negotiation, execution and consummation of the
Acquisition and/or this Agreement, (vi) expenses incurred in connection with
repurchases of employee equity or stock options, and minus (b) the following to
the extent included in calculating such Consolidated Net Income: (i) Federal,
state, local and foreign income tax credits of the Company and its Subsidiaries
for such period and (ii) all non-cash items increasing Consolidated Net Income
for such period.

 



8 

 

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated EBIT for
such period plus, to the extent deducted in calculating Consolidated Net Income
for such period, depreciation and amortization expense; provided that (a) there
shall be included in determining Consolidated EBITDA for any period, without
duplication, the Acquired EBITDA of any Person, property, business or asset
acquired by the Company or any Subsidiary during such period (but not the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Company or such Subsidiary during such period (each
such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); provided, further, that
the Company may choose not to make such an adjustment with respect to any
acquisition having consideration in an amount less than $100,000,000 and
(b) there shall be excluded in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business or asset sold, transferred
or otherwise disposed of or closed by the Borrower or any Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum (without
duplication) of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP
and (c) the amount of payments in respect of Synthetic Lease Obligations that
are in the nature of interest.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 



9 

 

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Credit Extension” means a Borrowing.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate”.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

 



10 

 

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Committed Loans within two Business
Days of the date such Committed Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans) within two
Business Days of the date when due, (b) has notified the Company, the
Administrative Agent or the Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Jurisdiction” means any country or territory that is, or whose
government is,to the extent that such country or territory itself is the subject
of comprehensive territorial- based Sanctions, including, currently, Crimea,
Cuba, Iran, North Korea, Sudan and Syriaany Sanction.

 

“Designation Agreement” means, with respect to any Designated Borrower, an
agreement substantially in the form attached hereto Exhibit G signed by such
Designated SubsidiaryBorrower and the Company and acknowledged by the
Administrative Agent.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Company and the Subsidiaries in the
definition of Consolidated EBITDA (and in the component definitions used
therein) were references to such Sold Entity or Business and its subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business.

 



11 

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiarySubsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
personPerson entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

“Electronic Record” has the meaning specified in 15 USC §7006, as it may be
amended from time to time.

 

“Electronic Signature” has the meaning specified in 15 USC §7006, as it may be
amended from time to time.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 



12 

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Equivalents” means all securities convertible into or exchangeable for
Equity Interests, and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization, (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, (e) the institution by the PBGC of proceedings to terminate a
Pension Plan, (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA or (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate.

 



13 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“EuroCCP” means European Central Counterparty N.V. or any successor thereto.

 

“Eurodollar Rate” means:

 

(a)            for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent,as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for U.S. Dollars for a period equal
in length to such Interest Period (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b)            for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

 

(c)            if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”; provided that, for
the avoidance of doubt, a Base Rate Loan for which the Base Rate is determined
by reference to the Eurodollar Rate shall not constitute a Eurodollar Rate Loan.
Eurodollar Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Committed Loans denominated in an Alternative Currency must be
Eurodollar Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 



14 

 

 

“Exchange and Clearing Operations” means the business relating to exchange and
clearing, depository and settlement operations conducted by the Company or any
of its Subsidiaries.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any withholding Taxes imposed pursuant to FATCA.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471 (b) (1) of the Code, and any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members ofcalculated by the Federal Reserve System, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is
sobased on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on such next
succeeding Business Day, by the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.Reserve Bank of New York as the federal funds effective
rate; provided that if the Federal Funds Rate as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 



15 

 

 

 



“Fee Letter” means the letter agreement, dated October 12, 2016, among the
Company, the Administrative Agent and MLPFSBofA Securities.

 

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 11.06(g).

 



16

 



 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” means the Obligations owing by each Designated
Borrower. “Guaranty” means the Guarantee of the Company to the Administrative
Agent and the Lenders contained in Article X.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) of any third
party secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)            capital leases and Synthetic Lease Obligations; and

 

(g)           all Guarantees of such Person in respect of any of the foregoing.

 



17

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness
referred to in clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness and (ii) the fair market value of
the property encumbered thereby.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Committed Loan Notice; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)            any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)           no Interest Period shall extend beyond the Maturity Date. “IRS”
means the United States Internal Revenue Service.

 



18

 

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 



19

 

 

“Loan Documents” means this Agreement, each Designation Agreement, each Note
and, solely for purposes for clause (e) of Article VII, the Fee Letter, and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties” means, collectively, the Company (including in its capacity as a
guarantor of the Obligations owing by each Designated Borrower pursuant to
Article X) and each Designated Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business or properties, financial condition of the Company and its
Subsidiaries taken as a whole,

 

(b) a material impairment of the ability of any Borrower to perform its payment
and other material obligations under any Loan Document to which it is a party or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower of any Loan Document to which it is a party.

 

“Material Subsidiary” means, at any date of determination, each of the Company’s
Subsidiaries (i) the total assets or total revenues, as applicable, of which
equal or exceed 10.0% of the consolidated total assets (as of the date of the
most recent financial statements delivered pursuant to Section 6.01) or the
consolidated total revenues (for the most recent four consecutive fiscal quarter
period for which financial statements have been delivered pursuant to
Section 6.01), as applicable, of the Company or (ii) which the Company has
elected to treat as a Material Subsidiary.

 

“Maturity Date” means December 15, 2021; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next immediately preceding
Business Day.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, its successor
or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto. 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
attached hereto as Exhibit B.

 



20

 

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
charter, certificate or articles of incorporation and the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and limited liability company or operating
agreement and (c) with respect to any partnership, joint venture, trust or other
form of business entity, the partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date and (ii) with respect to Swing Line Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 



21

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Protesting Lender” has the meaning specified in Section 2.15(a)(ii).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Borrower
hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice and (b) with respect
to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders or, if the commitment of each Lender to make Loans have been terminated
pursuant to Section 8.02, Lenders holding in the aggregate more than 50% of the
Total Outstandings; provided that the Total Credit Exposure of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided,
further, that, the amount of any participation in any Swing Line Loan that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender in making such determination.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority 

 



22

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, vice president and controller, the
treasurer, any vice president or the assistant treasurer of a Borrower, and,
solely for the purposes of notices given under Article II, any other officer of
such Borrower that is so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer of such Borrower designated in
or pursuant to an agreement between the applicable Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

 

“Revaluation Date” means, with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in Swing Line Loans at such
time.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in
Section 3.03(c)(ii).

 

“S&P” means S&P Global Ratings and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such
Person, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of such Person, (b) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of such Person on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) such Person
will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, and (d) such Person will not have unreasonably small capital with which
to conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“SPC” has the meaning specified in Section 11.06(g).

 



23

 

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



24

 

 





 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.03.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender as provided hereunder and upon
the Company’s prior written consent.

 

“Swing Line Loan” has the meaning specified in Section 2.03(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.03(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Syndication Agent” means Morgan Stanley MUFG Loan Partners, LLC, acting through
Morgan Stanley Senior Funding, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
in its capacity as syndication agent under this Agreement.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.



 



 26 

 

 





“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Threshold Amount” means $50,000,000.

 

“Total Credit Exposure” means, as to any Lender, at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



27

 

 



1.02.        Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 



 28 

 

 

(d)            Any reference herein to a merger, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

1.03.        Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-2068 on financial liabilities shall
be disregarded.

 

(b)            Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

(c)            Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of the Company and its Subsidiaries
or to the determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

1.04.        Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 



 29 

 



 



1.05.        Times of Day; Rates. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.rate that is an alternative or replacement for or
successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.

 

1.06.Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Borrowers hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

 

(b)           Wherever in this Agreement in connection with a Committed
Borrowing, conversion, continuation or prepayment of a Eurodollar Rate Loan, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Committed Borrowing, Eurodollar Rate Loan is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent.

 

(c)            The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

 

1.07.Change of Currency.

 

(a)            Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided that if any Committed Borrowing in the currency
of such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.

 



 30 

 

 

(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.        Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrowers in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Dollar
amount of the Aggregate Commitments, and (ii) the Revolving Credit Exposure of
any Lender shall not exceed the Dollar amount of such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.04, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 



 31 

 

 

2.02.Borrowings, Conversions and Continuations of Committed Loans.

 

(a)            Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon a Borrower’s irrevocable notice to the Administrative Agent, which may
be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans denominated in Dollars or of any
conversion of Eurodollar Rate Loans denominated in Dollars to Base Rate
Committed Loans, (ii), four Business Days prior to the requested date of any
Borrowing or continuation of Eurodollar Rate Loans denominated in Alternative
Currencies and (iii) on the requested date of any Borrowing of Base Rate
Committed Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of  $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the applicable Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day),  (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed, and (vii) if, applicable, the
Designated Borrower. If the applicable Borrower fails to specify a currency in a
Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the applicable Borrower fails to specify
a Type of Committed Loan in a Committed Loan Notice or if the applicable
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Committed Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurodollar Rate Loans in their original currency
with an Interest Period of one month. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the applicable
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.

 

(b)            Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans or continuation of Committed Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in an Alternative Currency, in each case, on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction or waiver of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Company
or the other applicable Borrower in like funds as received by the Administrative
Agent either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower.

 



 32 

 

 

(c)            Except as otherwise provided herein, a Eurodollar Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans (whether in
Dollars or an Alternative Currency) without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurodollar Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)            The Administrative Agent shall promptly notify the Company and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.

 

(e)            After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten (10) Interest
Periods in effect with respect to Committed Loans.

 

(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Company, the Administrative Agent, and such
Lender.

 

2.03.Swing Line Loans.

 

(a)            The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.03, may in its sole discretion make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, (y) the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.03, prepay under Section 2.04, and
reborrow under this Section 2.03. Each Swing Line Loan shall be either a Base
Rate Loan or, as requested by the Company and as agreed to by the Administrative
Agent and Swing Line Lender, a Loan that bears interest based on the AFX
Overnight Rate. Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 



 33 

 

 

(b)            Borrowing Procedures. Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $250,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 3:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.03(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 4:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Company at its office by crediting the account of the Company on the books of
the Swing Line Lender in Same Day Funds.

 

(c)Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash
Collateralcash collateral available with respect to the applicable Swing Line
Loan) for the account of the Swing Line Lender at the Administrative Agent’s
Office for Dollar-denominated payments not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.03(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.



 34 

 

 

(ii)            If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.03(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.03(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)          If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid (other than interest and fees as aforesaid) shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.03(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Company
to repay Swing Line Loans, together with interest as provided herein.

 

(d)Repayment of Participations.

 

(i)            At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)            If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.



 35 

 

 

 

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Company for interest on the Swing Line
Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.03 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender. The Company shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.04.       Prepayments.

 

(a)           Each Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be in a form
acceptable to the Administrative Agent and be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in Dollars, (B) four Business
Days prior to any date of prepayment of EurocurrencyEurodollar Rate Loans
denominated in Alternative Currencies and (C) on the date of prepayment of Base
Rate Committed Loans, (ii) any prepayment of Eurodollar Rate Loans (whether in
Dollars or an Alternative Currency) shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof (or, if such prepayment is
in an Alternative Currency, an approximately equivalent amount in the relevant
currency, as agreed by the Company and Administrative Agent) and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans; provided, however, that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by a Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.14, each such prepayment shall be
applied ratably to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

 



 36 

 

 

(b)           The Company may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 2:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $250,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers shall immediately prepay
Loans in an aggregate amount equal to such excess.

 

2.05.       Termination or Reduction of Commitments. Each Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrowers shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments and (iv) if, after giving effect to any reduction for
the Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, the Swing Line Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied ratably
to the Commitment of each Lender according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination. A notice of
termination or reduction may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the applicable
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

2.06.       Repayment of Loans.

 

(a)           Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.

 

(b)           The Company shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten (10) Business Days after such Loan is made and
(ii) the Maturity Date.

 

2.07.       Interest.

 

(a)            Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate, (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to either (A) the Base Rate plus the Applicable Rate less
the commitment fee referenced in Section 2.08(a) below or (B) as requested by
the Company and as agreed to by the Administrative Agent and Swing Line Lender,
a Loan that bears interest based on the AFX Overnight Rate plus a certain
interest rate margin above the AFX Overnight Rate as agreed to by and among the
Administrative Agent, the Swing Line Lender and the Company at the time (or
immediately prior thereto) of the applicable Swing Line Borrowing less the
commitment fee referenced in Section 2.08(a) below.

  

 37 

 



 

(b)           (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)            If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)           Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.08.       Fees.

 

(a)           Commitment Fee. The Company shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the Outstanding Amount of Committed
Loans. For the avoidance of doubt, the Outstanding Amount of Swing Line Loans
shall not be counted towards or considered usage of the Aggregate Commitments
for purposes of determining the commitment fee. The commitment fee shall accrue
at all times during the Availability Period, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 



 38 

 



 

(b)           Other Fees. (i) The Company shall pay to MLPFSBofA Securities and
the Administrative Agent for their own respective accounts, in Dollars, fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii) The Company shall pay to the Arranger and the Lenders, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.09.       Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.10.       Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 



 39 

 

  

(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.11.       Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Borrowers shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.      The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 



 40 

 

 

(b)           (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in
the case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on
the date of such Committed Borrowing) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)  Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to any Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 



 41 

 

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 11.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 11.04(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.12.       Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)            the provisions of this Section shall not be construed to apply
to (x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in Swing Line
Loans to any assignee or participant, other than an assignment to the Company or
any Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 



 42 

 

 

2.13.       Increase in Commitments.

  

(a)           Request for Increase. Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Company may from time to time, request an increase in the Aggregate
Commitments by an aggregate amount (for all such requests) not exceeding
$100,000,000.

 

(b)           Notification by Administrative Agent; Lenders; Additional Lenders.
To achieve the full amount of a requested increase the Company may invite any of
the following to provide the increase in the Aggregate Commitments: (i) subject
to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), one or more additional Eligible Assignees who become
Lenders pursuant to a joinder agreement in form and substance satisfactory to
the Administrative Agent and its counsel and/or (ii) one or more Lenders. For
the avoidance of doubt, no Lender shall be required to provide any portion of
the requested increase without its express consent.

 

(c)           Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date and the revised Commitments, which shall be
reflected on an updated Schedule 2.01.

 

(d)           Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Company shall deliver to the Administrative Agent a
certificate of the Company dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Company (i) certifying and attaching the resolutions adopted by the Company
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Increase Effective Date (unless any such
representation or warranty is qualified by materiality, in which event such
representation or warranty is true and correct in all respects), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date (unless any such representation or warranty is qualified by
materiality, in which event such representation or warranty was true and correct
in all respects on and as of such earlier date), and except that for purposes of
this Section 2.12, the representations and warranties contained in subsection
(a) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists and (C) the Company is in pro forma covenant compliance with each
of the financial covenants set forth in Section 7.04 accompanied by reasonably
detailed calculations to evidence such compliance in form and substance
substantially similar to the calculations contemplated by the Compliance
Certificate. The Borrowers shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

 



 43 

 

   

(e)           Conflicting Provisions. This Section  shall supersede any
provisions in Section 2.12 or 11.01 to the contrary.

 

2.14.       Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing by such Defaulting
Lender to the Swing Line Lender hereunder; third, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
fourth, if so determined by the Administrative Agent and the Company, to be held
in a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fifth, to the payment of any amounts owing to the Lenders or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans and
funded and unfunded participations Swing Line Loans are held by the Lenders pro
rata in accordance with the Commitments hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 



 44 

 

  

 

(iii)            Certain Fees. No Defaulting Lender shall be entitled to receive
any fee payable under Section 2.08(a) for any period during which that Lender is
a Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(iv)            Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)            Repayment of Swing Line Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure.

 

(b)            Defaulting Lender Cure. If the Company, the Administrative Agent
and the Swing Line Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Committed Loans and funded and unfunded participations in Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.14(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 



 45 

 

 

2.15.Designated Borrowers.

 

(a)            (i) The Company may, upon ten (10) Business Days prior notice, at
any time during the Availability Period, and from time to time, by delivery to
the Administrative Agent of a Designation Agreement duly executed by the Company
and the respective Subsidiary and substantially in the form of Exhibit G
attached hereto, designate such Subsidiary as a “Designated Borrower” for
purposes of this Agreement and such Subsidiary shall thereupon become a
“Designated Borrower” for purposes of this Agreement and, as such, shall have
all of the rights and obligations of a Borrower hereunder; provided, that such
Designation Agreement is to be countersigned by the Administrative Agent with
the prior written consent of the Required Lenders (such consent not to be
unreasonably withheld or delayed); provided, further, that no such Designated
Borrower may borrow hereunder unless the conditions in Section 4.03 are
satisfied on the date of the initial borrowing by such Designated Borrower; and
provided, further, that if such Subsidiary is organized under the laws of a
jurisdiction other than that of the United States or a political subdivision
thereof, the Company shall give 15 Business Days prior notice to the
Administrative Agent.      The Administrative Agent shall promptly notify each
Lender of each such designation by the Company and the identity of the
respective Subsidiary. Following the giving of any notice pursuant to this
Section 2.15, if the designation of such Designated Borrower obligates the
Administrative Agent or any Lender to comply with “know your customer” or other
identification and customary due diligence procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Lender, supply or
cause such Subsidiary to supply such documentation and other evidence as is
reasonably requested in writing by the Administrative Agent or any Lender in
order for the Administrative Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” and
customary due diligence or other similar checks under all applicable laws and
regulations.

 

If the Company shall designate as a Designated Borrower hereunder any Subsidiary
not organized under the laws of the United States or any political subdivision
thereof, any Lender may, with notice to the Administrative Agent and the
Company, fulfill its Commitment by causing an Affiliate or branch of such Lender
to act as the Lender in respect of such Designated Borrower.

 

(ii)            As soon as practicable and in any event within five (5) Business
Days after notice of the designation under Section 2.15(a)(i) of a Designated
Borrower that is organized under the laws of a jurisdiction other than of the
United States or a political subdivision thereof, any Lender that (in its sole
judgment) may not legally lend to, or whose internal policies preclude lending
to, such Designated Borrower (a “Protesting Lender”) shall so notify the Company
and the Administrative Agent in writing. With respect to each Protesting Lender,
the Company shall, effective on or before the date that such Designated Borrower
shall have the right to borrow hereunder, either (A) (i) replace such Protesting
Lender in accordance with Section 11.13 or (ii) notify the Administrative Agent
and such Protesting Lender that the Commitments of such Protesting Lender shall
be terminated; provided that (x) the Company shall have received the prior
written consent of the Administrative Agent and (y) such Protesting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, including amounts payable pursuant to Section 3.05, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the relevant Borrower (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Borrower” hereunder.

 



 46 

 

 

(iii)            Each Subsidiary of the Company that becomes a “Designated
Borrower” pursuant to this Section 2.15 hereby irrevocably appoints the Company,
and the Company hereby accepts such appointment, as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

 

(b)            Termination. Upon the indefeasible payment and performance in
full of all of the indebtedness, liabilities and obligations under this
Agreement of any Designated Borrower, so long as at the time no Committed Loan
Notice in respect of such Designated Borrower is outstanding, such Subsidiary’s
status as a “Designated Borrower” shall terminate upon notice to such effect
from the Administrative Agent to the Lenders (which notice the Administrative
Agent shall give promptly, and only upon its receipt of a request therefor from
the Company). Thereafter, the Lenders shall be under no further obligation to
make any Loan hereunder to such Designated Borrower.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.Taxes.

 

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)            If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 



 47 

 

 

(iii)            If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)            Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)            Tax Indemnifications. (i) Each of the Loan Parties shall, and
does hereby, jointly and severally, indemnify each Recipient, and shall make
payment in respect thereof within 10 Business Days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that such indemnity shall not, as to the demanding Lender or
Administrative Agent, be available to the extent that such liabilities are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Lender or Administrative Agent. A certificate as to the amount of such
payment or liability, with a reasonably detailed calculation thereof, delivered
to the Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 Business Days after demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

 



 48 

 

 

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 Business Days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

 

(d)            Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Laws or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)            Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Person,

 

(A)            any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 



 49 

 

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W-
8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(II)executed copies of IRS Form W-8ECI;

 

(III)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form attached hereto as Exhibit E-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable); or

 

(IV)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form attached hereto as Exhibit E-2 or Exhibit E-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form attached hereto as Exhibit E-4 on behalf
of each such direct and indirect partner;

 



 50 

 

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to
time 

 

thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)            Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 

(f)            Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 



 51 

 

 

(g)            Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02.         Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
(i) any obligation of such Lender to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension or to make or to continue
Eurodollar Rate Loans in the affected currency or currencies or, in the case of
Eurodollar Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, and such
Loans are denominated in Dollars, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 



 52 

 

 

3.03.            Inability to Determine Rates. If in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent determines that (A) deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurodollar Rate Loan, or (iiB) (x) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan and (y) the circumstances described
in Section 3.03(c)(i) do not apply (in each case with respect to this clause
(a) (i) above, “Impacted Loans”), or (bii) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (or, in the case of a
determination by the Required Lenders described in clause (ii) of
Section 3.03(a), until the Administrative Agent upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans in the affected currency
or currencies (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

(b)            Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (i) Section 3.03(a) (i) of this
section, the Administrative Agent, in consultation with the Company (and, with
respect to a Borrower other than the Company, such Borrower) and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this sectionSection 3.03(a), (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Company (and, with respect to a
Borrower other than the Company, such Borrower) that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Company (and, with respect to a Borrower other than the Company, such
Borrower) written notice thereof.

 

(c)            Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Lenders notify the

 

Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined,
that:

 



 53 

 

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)            the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)            syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement in a manner
mutually agreeable solely for the purpose of replacing LIBOR in accordance with
this Section 3.03 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark, giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment. Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the

 



 54 

 

 

Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Company (and, with respect to a Borrower other than the Company, such
Borrower) may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent, in consultation with the Borrower, will have the right to
make LIBOR Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Rate Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.

 

3.04.Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Company
will pay (or cause the applicable Designated Borrower to pay) to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 



 55 

 

 

 

(b)            Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Line Loans held by, such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Company will pay (or cause the applicable Designated Borrower to
pay) to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)            Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error.
The Company shall pay (or cause the applicable Designated Borrower to pay) such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)            Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that no Borrower shall be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e)            Reserves on Eurodollar Rate Loans. The Company shall pay (or
cause the applicable Designated Borrower to pay) to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 



56

 

 

3.05.            Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

 

(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)            any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;

 

(c)            any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13; or

 

(d)            any failure by any Borrower to make payment of any Loan (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the applicable
interbank market for such currency for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

3.06.          Mitigation Obligations; Replacement of Lenders.

 

(h)   Designation of a Different Lending Office. Each Lender may make any Credit
Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or requires any Borrower to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Company such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Company hereby agrees to pay
(or cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 



57

 

 

 

 

 

 

(a)  Replacement of Lenders. If any Lender requests compensation under Section 
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.

 

3.07.            Survival. All of the Borrowers’ obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.



CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.            Conditions to Closing. The closing of this credit facility is
subject to satisfaction or waiver of the following conditions precedent:

 

(a)            The Administrative Agent’s (or its counsel) receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Company (as applicable), each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and the Arranger:

 

(i)            executed counterparts of this Agreement;

 

(ii)           a Note executed by the Company in favor of each Lender requesting
a Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Company is a party;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Company is duly organized or formed, and
that the Company is validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 



58

 

 

(v)            a favorable opinion letter of Sidley Austin LLP, counsel to the
Company, addressed to the Administrative Agent and each Lender and covering such
matters relating to the Loan Documents as the Administrative Agent may
reasonably require;

 

(vi)           a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) the current Debt Ratings;

 

(vii)          a solvency certificate substantially in the form attached hereto
as Exhibit F, signed by the chief financial officer, chief accounting officer or
other officer with equivalent duties of the Company acceptable to the
Administrative Agent, attesting to the Solvency of the Company and its
Subsidiaries before and after giving effect to the Closing Date; and

 

(viii)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Arranger reasonably may require.

 

(b)            The Administrative Agent shall have received, at least three
(3) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”), reasonably requested in writing by the
Administrative Agent (on behalf of any Lender) at least ten (10) Business Days
prior to the Closing Date.

 

(c)            Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(d)            Unless waived by the Administrative Agent, the Company shall have
paid all reasonable and documented Attorney Costs (directly to such counsel if
requested by the Administrative Agent) of the Administrative Agent to the extent
invoiced at least three Business Days prior to the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of such Attorney Costs incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
among the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 



59

 

 

4.02.            Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans), including the initial Credit Extension,
is subject to the following conditions precedent:

 

(a)            The representations and warranties of the Borrowers contained in
Article V or any other Loan Document (except (other than on the Closing Date)
the representations and warranties set forth in Section 5.05(c) and
Section 5.06), shall be true and correct in all material respects on and as of
the date of such Credit Extension (unless any such representation or warranty is
qualified by materiality, in which event such representation or warranty shall
be true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date (unless any such representation or warranty is qualified by
materiality, in which event such representation or warranty shall have been true
and correct in all respects on and as of such earlier date), and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsection (a) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) of Section 6.01.

 

(b)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)            The Administrative Agent and, if applicable, the Swing Line
Lender, shall have received a Request for Credit Extension in accordance with
the requirements hereof.

 

(d)            In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent or the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

 

(e)            If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.15 to the designation of such Borrower as a Designated
Borrower shall have been met.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by a Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 



60

 

 

4.03.            Conditions of Initial Credit Extensions to Each Designated
Borrower. The obligation of each Lender to honor any Request for Credit
Extension from each Designated Borrower, is subject to the satisfaction or
waiver of the following conditions precedent:

 

(a)          The Administrative Agent’s (or its counsel) receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the applicable Designated Borrower and/or the Company (as
applicable), each dated the date such Designated Borrower became a party hereto
in accordance with Section 2.15 (or, in the case of certificates of governmental
officials, a recent date before such date) and each in form and substance
reasonably satisfactory to the Administrative Agent and the Arranger:

 

(i)            executed counterparts of the applicable Designation Agreement;

 

(ii)           a Note executed by the applicable Designated Borrower in favor of
each Lender requesting a Note;

 

(iii)          such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the applicable
Designated Borrower as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement, the applicable Designation Agreement and the other Loan Documents to
which such Designated Borrower is a party;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the applicable Designated Borrower is duly
organized or formed, and that such Designated Borrower is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

 

(v)            a favorable opinion of counsel to the applicable Designated
Borrower, addressed to the Administrative Agent and each Lender and covering
such matters relating to the Loan Documents as the Administrative Agent may
reasonably require;

 

(vi)           a “Borrower Detail Form” (or such other document in substantially
the form approved by the Administrative Agent) addressed to the Administrative
Agent and signed by two Responsible Officers of the Designated Borrower,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested; and

 

(vii)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

 

(b)          In accordance with Section 2.15, the Administrative Agent shall
have received all documentation and other information required by regulatory
authorities about the applicable Designated Borrower under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Act, reasonably requested in writing by the Administrative Agent
(and each Lender).

 



61

 



 

ARTICLE V.



REPRESENTATIONS AND WARRANTIES

 

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

5.01.            Existence, Qualification and Power. The Company and each
Material Subsidiary (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.02.            Authorization; No Contravention. The execution, delivery and
performance by each Borrower of each Loan Document to which such Person is party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (c) violate any Law, except in each case referred to in clause (b) or (c), to
the extent that such conflict, breach, contravention, Lien, payment or
violation, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

5.03.            Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority (other than any of the foregoing (x) which has been
obtained or made and is in full force and effect and (y) as to which the failure
to obtain or make, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect) is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower of this Agreement or any other Loan Document.

 

5.04.            Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Borrower. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such
Borrower, enforceable against each Borrower as a party thereto in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the enforcement
of creditors’ rights generally and by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).

 



62

 

 

5.05.           Financial Statements; No Material Adverse Effect.

 

(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of the Company and its consolidated Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

(b)            The unaudited consolidated financial statements of the Company
and its Subsidiaries dated September 30, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of the Company and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.

 

5.06.            Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened in writing or
contemplated in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Material
Subsidiaries or against any of their properties or revenues that (a) purport to
adversely affect the ability of the Company to perform its material obligations
under this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in the SEC public
filings of the Company or its Subsidiaries prior to the date of this Agreement,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.07.            No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08.            Ownership of Property; Liens. Each of the Company and each
Subsidiary (i) has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business and (ii) owns, or possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, except, in each case
of clauses (i) or (ii), for such defects in title, ownership or possession as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

 



63

 

 

5.09.            Taxes. Each Borrower and each Material Subsidiary has filed all
Federal, state and other material tax returns and reports required to be filed,
and has paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except (x) those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and (y) to
the extent that the failure so to file or pay would not result in a Material
Adverse Effect. To the best of the Company’s knowledge, there is no proposed tax
assessment against the Company or any Material Subsidiary that would, if made,
have a Material Adverse Effect.

 

5.10.           Margin Regulations; Investment Company Act.

 

(a)            No Borrower is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, in each case, in violation
of the regulations (including Regulation T, U and X) of the FRB. Following
application of the proceeds of each Loan, not more than twenty-five percent
(25%) of the value of the assets (either of each Borrower only or of such
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 will be margin stock (within the meaning of Regulation U issued
by the FRB).

 

(b)            None of the Company or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

5.11.            Disclosure. The Company has disclosed to the Administrative
Agent and the Lenders all matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, forward-looking
statements or other forecasts, the Company represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

 

5.12.            Compliance with Laws. Each Borrower and each Material
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 



64

 

 

5.13.            OFAC; USA PATRIOT Act. Neither the Company, nor any of its
Subsidiaries, nor, to the knowledge of the Company and its Subsidiaries, any
director, officer or employee thereof, is an individual or entity that is, or is
owned 50 percent or more, individually or in the aggregate, directly or
indirectly, or controlled by any individual or entity that is currently (i) the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. To the extent applicable, each Borrower is in compliance with the
Act, except to the extent that the failure to comply therewith would not
reasonably be expected to either have a Material Adverse Effect or expose any
Lender to the risk of a Sanctions violation.

 

5.14.            Anti-Corruption Laws. The Company and its Subsidiaries, and to
the best of the Company’s knowledge, the directors, officers and employees of
the Company and its Subsidiaries, have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar applicable anti-bribery and anti-corruption legislation
in such and other applicable jurisdictions and have instituted and maintained
policies and procedures reasonably designed to promote and achieve compliance
with such laws in all material respects.

 

5.15.            ERISA. Each Borrower represents and warrants as of the
Amendment Effective Date that the Borrowers are not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments.

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall cause
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
each Material Subsidiary and (solely with respect to the covenant set forth in
Section 6.05) each Borrower to:

 

6.01.            Financial Statements. Deliver to the Administrative Agent on
behalf of the Lenders, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Company (commencing with the fiscal year ended
December 31, 2016), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 



65

 



 

 

(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company (commencing with the fiscal quarter ending March 31, 2017) an unaudited
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, the related unaudited consolidated statements of income or
operations for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, and the related unaudited consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of the Company’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02.        Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)            concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no actual knowledge was obtained of
any Default or Event of Default under the financial covenants set forth herein
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event, it being understood that such examination was not being
directed primarily toward obtaining knowledge of noncompliance with any
provisions hereunder;

 

(b)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ending December 31, 2016), a duly
completed Compliance Certificate signed by a Responsible Officer of the Company;

 

(c)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

  

 66 

 

 

 

(d)            promptly following any request therefor, such information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

 

(e)            (d) promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of
Section 6.01 may be satisfied with respect to financial information of the
Company and the Subsidiaries by furnishing the Company’s Form 10-K or 10-Q, as
applicable, filed with the SEC. Documents required to be delivered pursuant to
Section 6.01(a) or (b), Section 6.02(c) or Section 6.03(d) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date  (i) on which the Company posts such documents, or
provides a link thereto on the Company’s website on the Internet at the website
address listed on Schedule 11.02, or (ii) on which such documents are posted on
the Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon written request by the Administrative Agent, the Company shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Company to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery of or
to maintain copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company or by a Lender with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 



 67 

 

  

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company and its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (x) by marking Borrower Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07), (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall not be under any obligation to
mark any Borrower Materials “PUBLIC.”

 

6.03.        Notices. Promptly notify the Administrative Agent and each Lender:

 

(a)            of the occurrence of any Default known to a Responsible Officer
of the Company;

 

(b)            of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

 

(c)            of the occurrence of any ERISA Event; and

 

(d)            of any public announcement, known to a Responsible Officer of the
Company, by Moody’s or S&P of any change in a Debt Rating.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower setting forth details of the
occurrence referred to therein and stating what action the applicable Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04.        Payment of Taxes. Pay and discharge, as the same shall become due
and payable, all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, except (x) those that are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company or
such Subsidiary and (y) as to which the failure to pay would not reasonably be
expected to have a Material Adverse Effect.

 

6.05.        Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence except in a transaction permitted by
Section 7.03, (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

6.06.        Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

  

 68 

 



 

6.07.        Books and Records. Maintain proper books of record and account, in
which full, true and correct entries (sufficient to permit the preparation of
consolidated financial statements in conformity with GAAP) shall be made of all
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be .

 

6.08.        Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender, at such Persons’ cost
and expense and to the extent reasonably related to the Loans or the
administration or enforcement thereof, to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom (provided that such representatives and
independent contractors shall not be permitted to examine any such records if
the Company or any Subsidiary is prohibited by applicable Laws and/or
instructions from governmental authorities from disclosing information contained
in such records), and to discuss (unless prohibited by applicable Laws and/or
instructions from governmental authorities from discussing) its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and,
unless an Event of Default exists, no more than once per calendar year and in
any event, upon reasonable advance notice to the Company; provided, however,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.

 

6.09.        Use of Proceeds. Use the proceeds of the Credit Extensions for
working capital and for other general corporate purposes not in contravention of
any applicable Law or of any Loan Document.

 

6.10.        Anti-Corruption Laws. Conduct its businesses in material compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010 and other similar anti-bribery and anti-corruption legislation in such and
other jurisdictions and maintain policies and procedures reasonably designed to
promote and achieve compliance with such laws.

 

ARTICLE VII. NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Company shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01.        Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)            Liens pursuant to any Loan Document;

 



 69 

 

  

(b)            Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (iii) the direct or any contingent obligor with respect thereto
is not changed;

 

(c)            Liens for taxes, assessments or charges of any Governmental
Authority not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(d)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not overdue for a period of more than 30 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)            pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation or regulations or to secure letters of credit issued in
compliance with such legislation or regulations, other than any Lien imposed by
ERISA;

 

(f)             deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory and regulatory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business or to secure letters of credit
issued in connection therewith;

 

(g)            easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person;

 

(h)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h) or securing appeal or
other surety bonds related to such judgment;

 

(i)             Liens securing Indebtedness incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (other than Equity
Interests) (including (x) any Indebtedness assumed in connection with the
acquisition of any such property or assets or secured by a Lien on any such
property or assets prior to the acquisition thereof and (y) any Indebtedness
assumed in connection with the property or assets of any Person that becomes a
Subsidiary after the Closing Date or secured by a Lien on the property or assets
of such Person prior to the time that such Person becomes a Subsidiary) and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except for any accrued but
unpaid interest and premium or penalty payable by the terms of such obligations
and reasonable fees and expenses associated therewith); provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness, (ii) the Indebtedness secured thereby does not exceed the
cost or fair market value, whichever is lower, of the property being acquired on
the date of acquisition and (iii) the Indebtedness secured thereby is incurred
prior to or within 180 days after such acquisition, the completion of such
construction or improvement or such Person’s becoming a Subsidiary;

 



 70 

 

 

 

(j)             banker’s Liens, rights of set-off or similar rights and remedies
as to deposit accounts;

 

(k)            Liens representing any interest, title or rights of a landlord,
licensor, lessor or sublicensor or sublessor under any lease or license
permitted by this Agreement and leases, subleases and licenses granted to others
not materially interfering with the ordinary business of the Company and its
Subsidiaries;

 

(l)             Liens securing Swap Contracts arising in the ordinary course of
business and not for speculative purposes;

 

(m)           Liens granted by a Subsidiary to secure obligations that do not
constitute Indebtedness and are incurred in connection with the Exchange and
Clearing Operations of such Subsidiary;

 

(n)            Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 7.02(h);

 

(o)            Liens securing Indebtedness incurred pursuant to
Section 7.02(a) and securing any Guarantees by the Company or any Subsidiary of
any such Indebtedness;

 

(p)            Liens securing Indebtedness incurred pursuant to
Section 7.02(j) or 7.02(k); provided that such Liens do not at any time encumber
any property other than the property financed by, or constructed or improved
with the proceeds of, such Indebtedness;

 

(q)            Liens solely on earnest money deposits made by the Company or any
Subsidiary in connection with any letter of intent or purchase agreement in
respect of any acquisition or investment; and

 

(r)             Liens on assets of the EuroCCP settlement and clearing business
securing Indebtedness incurred pursuant to Section 7.02(p); and

 

(s)            (r) Liens not otherwise permitted under clauses (a)-(qr) of this
Section 7.01, provided that neither the aggregate outstanding Indebtedness
secured thereby, nor the aggregate fair market value (determined, in the case of
each such Lien, as of the date such Lien is incurred) of all assets subject to
such Liens, does not exceed $150,000,000 at any time.

 

7.02.        Subsidiary Indebtedness. Permit any Subsidiary to create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)            Indebtedness of any Subsidiary to the Company or any other
Subsidiary;

 



 71 

 



 

(b)            Guarantees by any Subsidiary of Indebtedness of any other
Subsidiary; provided that the Indebtedness so Guaranteed is otherwise permitted
by this Section 7.02;

 

(c)            Indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(d)            Indebtedness of any Subsidiary in respect of performance bonds,
bid bonds, appeal bonds, surety bonds, performance and completion guarantees and
similar obligations (other than in respect of other Indebtedness for borrowed
money), in each case provided in the ordinary course of business;

 

(e)            Indebtedness of a Subsidiary in respect of non-speculative Swap
Contracts relating to the business or operations of such Subsidiary;

 

(f)             Indebtedness arising from the honoring by a bank or financial
institution of a check or similar instrument drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is repaid within
five (5) Business Days;

 

(g)            any Indebtedness arising as a result of short-term sale and
repurchase transactions entered into by a Subsidiary on market terms and in
respect of marketable securities held for investment purposes where the
applicable Subsidiary enters into back to back, foreign exchange, swap or
derivative transaction in the ordinary course of business; provided that the
amount of such Indebtedness does not exceed the principal amount of the
securities sold;

 

(h)            Indebtedness consisting of the financing of insurance premiums in
the ordinary course of business;

 

(i)             Indebtedness arising from agreements of any Subsidiary providing
for indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any
acquisition or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

 

(j)             Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof except for any accrued but unpaid interest and premium
or penalty payable by the terms of such Indebtedness thereon and reasonable fees
and expenses associated therewith; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 7.02(j), when combined with the aggregate
principal amount of all capital lease obligations and Synthetic Lease
Obligations incurred pursuant to Section 7.02(k) shall not exceed $25,000,000 at
any one time outstanding;

  

 72 

 



  

(k)            capital lease obligations and Synthetic Lease Obligations in an
aggregate principal amount, when combined with the aggregate principal amount of
all Indebtedness incurred pursuant to Section 7.02(j), not in excess of
$25,000,000 at any one time outstanding;

 

(l)             Indebtedness of any Person that becomes a Subsidiary after the
Closing Date or Indebtedness acquired or assumed by any Subsidiary; provided
that (i) such Indebtedness exists at the time such Person becomes a Subsidiary
or such asset is acquired and is not created in contemplation of or in
connection with such Person becoming a Subsidiary or such asset being acquired
and (ii) immediately before and after such Person becomes a Subsidiary or such
asset is acquired (or, if such transaction is to be made pursuant to a
definitive acquisition agreement, at the time such acquisition agreement is
executed and delivered, both before and after giving pro forma effect to the
acquisition), no Default or Event of Default shall have occurred and be
continuing; provided that the aggregate principal amount of Indebtedness
permitted by this clause (m) shall not exceed $50,000,000 at any one time
outstanding;

 

(m)           Indebtedness arising from letters of credit, guarantees,
counter-indemnities, short term facilities, repurchase agreements, reverse
repurchase agreements, sell buy back and buy sell back agreements, securities
lending and borrowing agreements and any other similar agreement or transaction
(including Swap Contracts) entered into by the Company or such Subsidiary
engaged in Exchange and Clearing Operations in the ordinary course of its
clearing, depository and settlement operations, or matters reasonably related or
incidental thereto (including any letter of credit or guarantees provided to any
central securities depositories or external custodians), or in the management of
its liabilities; provided that the amount of such Indebtedness outstanding at
any time does not exceed the market value of the securities or other assets
sold, loaned or borrowed or otherwise subject to such applicable agreement or
transaction at such time;

 

(n)            any Indebtedness arising under arrangements in connection with
the participation in or through any clearing system or investment, commodities
or stock exchange where the Indebtedness arises under the rules, normal
procedures, agreements or legislation governing trading on or through such
system or exchange; provided that any advances thereunder are repaid within five
(5) Business Days following the date of such advance or any drawing under any
letter of credit or guarantee;

 

(o)            Indebtedness arising from agreements of any Subsidiary providing
for indemnification, adjustment or purchase or acquisition price, or any put
right or other purchase obligation of such Subsidiary, in each case, incurred or
assumed in connection with any acquisition or the disposition of any business,
assets or a Subsidiary not prohibited by this Agreement; and

 

(p)            Indebtedness of EuroCCP in support of its settlement and clearing
activities where such Indebtedness arises under the rules, normal procedures,
agreements or legislation governing EuroCCP, is incurred in connection with its
settlement and clearing activities or is incurred in connection with an
agreement governing such Indebtedness; provided that any loans, advances or
other outstanding Indebtedness thereunder are repaid within 35 days following
the date on which such loan or advance was made or any other such Indebtedness
was incurred; and

 



 73 

 



 

(q)            (p) other Indebtedness of the Subsidiaries (other than the
Designated Borrowers) in an aggregate principal amount not exceeding the greater
of (x) $250,000,000 at any one time outstanding and (y) 35.0% of Consolidated
EBITDA for the four consecutive fiscal quarter period of the Company
most-recently ended on or prior to the most recent date any Indebtedness is
incurred in reliance on this clause (q) for which financial statements have been
or were required to be delivered pursuant to paragraph (a) or (b) of
Section 6.01.

 

7.03.        Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

 

(a)            any Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries;

 

(b)            any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary;

 

(c)            any Subsidiary may merge, dissolve, liquidate, consolidate with
or into another Person subject to compliance with Section 7.04, if applicable,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (upon voluntary liquidation or otherwise)
(whether now owned or hereafter acquired) to or in favor of any Person; and

 

(d)            the Company may merge with any other Person so long as the
Company is the surviving entity and such merger complies with Section 7.04.

 

7.04.        Financial Covenants.

 

(a)            Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio at any time during any period of four fiscal quarters of the Company to be
greater than 3.50 to 1.00.

 

(b)            Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 4.00 to 1.00.

 

7.05.        Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 



 74 

 

  

ARTICLE VIII.

 EVENTS OF DEFAULT AND REMEDIES

 

8.01.       Events of Default. Any of the following shall constitute an Event of
Default:

  

(a)            Non-Payment. Any Borrower or (any Loan Party, as applicable)
fails to pay (i) when and as required to be paid herein, and in the currency
required hereunder, any amount of principal of any Loan, or (ii) within five
(5) days after the same becomes due, any interest on any Loan, any fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

 

(b)            Specific Covenants. The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.05(a) (with respect to
the Company only) or Article VII; or

 

(c)            Other Defaults. The Company or any Loan Party fails to perform or
observe any other covenant or agreement applicable to such Person (not specified
in subsection (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days after the earlier
of (i) receipt of notice of such default by a Responsible Officer of the
applicable Loan Party from the Administrative Agent or any Lender and (ii) any
Responsible Officer of the applicable Loan Party knows; or

 

(d)            Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (or, to the extent qualified by materiality
or by reference to Material Adverse Effect, in any respect) when made or deemed
made; or

 

(e)            Cross-Default.(i) Any Borrower or any Material Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise but subject to any applicable
grace period) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs (in each case, subject to any
applicable grace period), the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Borrower or any Material Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Material
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Borrower or such Material Subsidiary as a result
thereof is greater than the Threshold Amount; or

 



 75 

 



 

  

(f)            Insolvency Proceedings, Etc. Any Loan Party or any of the
Material Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors, or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property, or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days, or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding, or any Loan Party becomes subject to a Bail-In Action;
or

 

(g)           Inability to Pay Debts; Attachment.(i) Any Borrower or any
Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)           Judgments. There is entered against any Borrower or any Material
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)            ERISA.(i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of any Borrower under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) any Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)            Invalidity of Loan Documents. Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect, or any Borrower (or any
Person acting on behalf of any Borrower) contests in any manner the validity or
enforceability of any Loan Document to which such Borrower is a party, denies
that it has any or further liability or obligation under any Loan Document to
which such Borrower is a party, or purports to revoke, terminate or rescind any
Loan Document to which such Borrower is a party; orit being understood that the
application of Write-Down and Conversion Powers by any Resolution Authority (or
the public announcement of the impending application of such powers) with
respect to any liabilities of a Loan Party under any Loan Document shall be
deemed an Event of Default under this clause; or

 



 76 

 

  

(k)           Change of Control. There occurs any Change of Control.

 

8.02.       Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and to the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

8.03.       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall, subject to Section 2.14, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs to the respective Lenders and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 



 77 

 

  

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

9.01.       Appointment and Authority.      Each of the Lenders hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and the Borrowers shall not have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

9.02.       Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03.       Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 



 78 

 

 

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the applicable Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.       Reliance by Administrative Agent.      The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.      The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 



 79 

 

 

9.05.       Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06.       Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 



 80 

 



 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable) and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

 

(d)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Swing Line
Lender. If Bank of America resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.03(c). Upon the appointment by the Company of a successor Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swing Line
Lender and (b) the retiring Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents.

 

9.07.       Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08.       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arranger, the Syndication Agent, Co-Documentation
Agents or other titles as necessary listed on the cover page hereof, if any,
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender.

 



 81 

 

 

9.09.       Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.08 and 11.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

9.10.       Certain ERISA Matters.

   

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Company or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans or the Commitments or this Agreement,

 



 82 

 



 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

ARTICLE X.

GUARANTY

 

The Company agrees, to induce the other parties to enter into this Agreement and
for other valuable consideration, receipt of which is hereby acknowledged, as
follows:

 

10.01.    Guaranty. The Company hereby guarantees to the Lenders and the
Administrative Agent the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations. The
Company hereby further agrees that if any other Borrower shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations owing by it, the Company will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations owing by any
other Borrower, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. This Section 10.01 is a continuing guaranty and is a
guaranty of payment and is not merely a guaranty of collection and shall apply
to all Guaranteed Obligations of each Borrower whenever arising.

 



 83 

 

 

10.02.     Acknowledgments, Waivers and Consents. The Company agrees that its
obligations under Section 10.01 shall, to the fullest extent permitted by
applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and that the guaranty therein is made with respect to any
Guaranteed Obligations now existing or in the future arising. Without limiting
the foregoing, to the fullest extent permitted by applicable law, the Company
agrees that:

 

(a)           The occurrence of any one or more of the following shall not
affect the enforceability or effectiveness of this Article X in accordance with
its terms or affect, limit, reduce, discharge or terminate the liability of the
Company, or the rights, remedies, powers and privileges of the Administrative
Agent or any Lender, under this Section 10.02(a):

 

(i)            any modification or amendment (including without limitation by
way of amendment, extension, renewal or waiver), or any acceleration or other
change in the time for payment or performance of the terms of all or any part of
the Guaranteed Obligations or any Loan Document, or any other agreement or
instrument whatsoever relating thereto, or any modification of any Commitment;

 

(ii)           any release, termination, waiver, abandonment, lapse or
expiration, subordination or enforcement of the liability of any other guarantee
of all or any part of the Guaranteed Obligations;

 

(iii)          any application of the proceeds of any other guarantee (including
without limitation the obligations of any other guarantor of all or any part of
the Guaranteed Obligations) to all or any part of the Guaranteed Obligations in
any such manner and to such extent as the Administrative Agent may determine;

 

(iv)          any release of any other Person (including without limitation any
other guarantor with respect to all or any part of the Guaranteed Obligations)
from any personal liability with respect to all or any part of the Guaranteed
Obligations;

 

(v)           any settlement, compromise, release, liquidation or enforcement,
upon such terms and in such manner as the Administrative Agent may determine or
as applicable law may dictate, of all or any part of the Guaranteed Obligations
or any other guarantee of (including without limitation any letter of credit
issued with respect to) all or any part of the Guaranteed Obligations;

 

(vi)          any proceeding against any Borrower or any other guarantor of all
or any part of the Guaranteed Obligations or any collateral provided by any
other Person or the exercise of any rights, remedies, powers and privileges of
the Administrative Agent and the Lenders under the Loan Documents or otherwise
in such order and such manner as the Administrative Agent may determine,
regardless of whether the Administrative Agent or the Lenders shall have
proceeded against or exhausted any collateral, right, remedy, power or privilege
before proceeding to call upon or otherwise enforce this Article X;

 



 84 

 

 

(vii)         the entering into such other transactions or business dealings
with any Borrower, any Subsidiary or Affiliate of any Borrower or any other
guarantor of all or any part of the Guaranteed Obligations as the Administrative
Agent or any Lender may desire;

 

(viii)        any law or regulation of any jurisdiction or any other event
affecting any term of a Guaranteed Obligation; or

 

(ix)           all or any combination of any of the actions set forth in this
Section 10.02(a).

 

(b)           The enforceability and effectiveness of this Article X and the
liability of the Company, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders under this Article X shall not be affected,
limited, reduced, discharged or terminated, and the Company hereby expressly
waives to the fullest extent permitted by law any defense now or in the future
arising, by reason of:

 

(i)            the illegality, invalidity or unenforceability of all or any part
of the Guaranteed Obligations, any Loan Document or any other agreement or
instrument whatsoever relating to all or any part of the Guaranteed Obligations;

 

(ii)           any disability or other defense with respect to all or any part
of the Guaranteed Obligations (other than payment in full), including the effect
of any statute of limitations that may bar the enforcement of all or any part of
the Guaranteed Obligations or the obligations of any such other guarantor;

 

(iii)           the illegality, invalidity or unenforceability of any security
for or other guarantee (including without limitation any letter of credit) of
all or any part of the Guaranteed Obligations or the lack of perfection or
continuing perfection or failure of the priority of any Lien on any collateral
for all or any part of the Guaranteed Obligations;

 

(iv)          the cessation, for any cause whatsoever, of the liability of any
Borrower or any other guarantor with respect to all or any part of the
Guaranteed Obligations (other than, subject to Section 10.03, by reason of the
full payment of all Guaranteed Obligations);

 

(v)           any failure of the Administrative Agent or any Lender to marshal
assets in favor of any Borrower or any other Person (including any other
guarantor of all or any part of the Guaranteed Obligations), to exhaust any
collateral for all or any part of the Guaranteed Obligations, to pursue or
exhaust any right, remedy, power or privilege it may have against any Borrower
or any other guarantor of all or any part of the Guaranteed Obligations or any
other Person or to take any action whatsoever to mitigate or reduce such or any
other Person’s liability, the Administrative Agent and the Lenders being under
no obligation to take any such action notwithstanding the fact that all or any
part of the Guaranteed Obligations may be due and payable and that any Borrower
may be in default of its obligations under any Loan Document;

 



 85 

 

 

  

(vi)          any counterclaim, set-off or other claim (other than a defense of
payment or performance by the applicable Borrower) which any Borrower or any
other guarantor of all or any part of the Guaranteed Obligations has or claims
with respect to all or any part of the Guaranteed Obligations;

 

(vii)         any failure of the Administrative Agent or any Lender or any other
Person to file or enforce a claim in any bankruptcy or other proceeding with
respect to any Person;

 

(viii)        any bankruptcy, insolvency, reorganization, winding-up or
adjustment of debts, or appointment of a custodian, liquidator or the like of
it, or similar proceedings commenced by or against any Person, including any
discharge of, or bar or stay against collecting, all or any part of the
Guaranteed Obligations (or any interest on all or any part of the Guaranteed
Obligations) in or as a result of any such proceeding;

 

(ix)           any action taken by the Administrative Agent or any Lender that
is authorized by this Section 10.02 or otherwise in this Article X or by any
other provision of any Loan Document or any omission to take any such action; or

 

(x)            any other circumstance whatsoever (other than payment in full)
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor.

 

(c)           To the fullest extent permitted by law, the Company expressly
waives, for the benefit of the Administrative Agent and the Lenders, (a) all
diligence, promptness, presentment, demand for payment or performance, notices
of nonpayment or nonperformance, protest, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever,
(b) any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against any Borrower under any Loan Document
or other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations, (c) all notices of acceptance of this Article X or of
the existence, creation, incurring or assumption of new or additional Guaranteed
Obligations, (d) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal and (e) any defenses
or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties.

 

10.03.     Reinstatement. The obligations of the Company. under this Article X
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Borrower in respect of the Guaranteed Obligations
is rescinded or must otherwise be restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

  

 86 

 



 

10.04.     Subrogation. The Company hereby agrees that, until the final payment
in full of all Guaranteed Obligations and the expiration or termination of the
Commitments under and pursuant to this Agreement, it shall not exercise any
right or remedy arising by reason of any performance by it of its guarantee in
Section 10.01, whether by subrogation, reimbursement, contribution or otherwise,
against the other Borrowers or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

10.05.     Remedies. The Company agrees that, as between the Company and the
Administrative Agent and the Lenders, the obligations of any Borrower under this
Agreement, the Notes or any other Loan Documents may be declared to be forthwith
due and payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Article VIII) for purposes of Section 10.01, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against any Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations of any other Borrower
shall forthwith become due and payable by the Company for purposes of said
Section 10.01.

 

10.06.     Payments. All payments by the Company under this Article X shall be
made without deduction, set-off or counterclaim at the place specified in
Section 2.11.

 

10.07.     Effect of Bail-in Action. Any Bail-in Action shall not affect the
Guaranteed Obligations of the Company, to the extent that the Company is not an
Affected Financial Institution.

 

ARTICLE XI.

MISCELLANEOUS

 

11.01.     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company and the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)            amend the first proviso of Section 2.15(a)(i) or
Section 2.15(a)(ii) without the written consent of each Lender;

 

(b)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(c)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 



 87 

 

  

(e)            reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (ii) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(f)             amend definition of “Alternative Currency” without the written
consent of each Lender;

 

(g)            change Section 2.12 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(h)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or

 

(i)             release the Company from the Guaranty without the written
consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall unless
signed by the Administrative Agent, the Syndication Agent or the
Co-Documentation Agents, as applicable, in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent, the Syndication
Agent or the Co-Documentation Agents, as applicable, under this Agreement or any
other Loan Document, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement, and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 



 88 

 



 

11.02.     Notices; Effectiveness; Electronic Communication.

  

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices, demands and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)            if to the Company or any Designated Borrower, the Administrative
Agent or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

 

(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender or each Borrower may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

  

 89 

 





  

(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Designated Borrower’s or the Administrative Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc. Each of the Borrowers, the Administrative
Agent and the Swing Line Lender may change its address, facsimile, telephone
number or electronic mail address for notices and other communications hereunder
by notice to the other parties hereto. Each other Lender may change its address,
facsimile, telephone number or electronic mail address for notices and other
communications hereunder by notice to the Company, the Administrative Agent and
the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
     Furthermore, each Public Lender agrees to cause at least one individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any of the Borrowers or their respective securities
for purposes of United States Federal or state securities laws.

 

(e)            Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices, Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 



 90 

 

  

11.03.     No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.11), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Borrower under any Debtor Relief Law and; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.11, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04.      Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including Attorney Costs for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including Attorney Costs for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

 



 91 

 



 

(b)           Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, the Syndication
Agent, the Co-Documentation Agents, each Lender and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including Attorney Costs of one counsel for
all Indemnitees in connection with indemnification claims arising out of the
same facts or circumstances (and, if necessary, of a single local counsel to the
Indemnitees in each relevant jurisdiction and, in the case of an actual or
perceived conflict of interest, one additional counsel in each applicable
jurisdiction to affected or similarly situated Indemnitees), incurred by any
Indemnitee or asserted against any Indemnitee arising out of, in connection with
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to any Borrower or any of its Subsidiaries or
(iv) any actual claim, litigation, investigation or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party, by any Borrower or an Indemnitee, and regardless of
whether any Indemnitee is a party thereto (but subject to clause (z) of the
following proviso); provided that any such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of, or material breach of the Loan
Documents by, such Indemnitee, (y) result from a claim brought by any Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Borrower has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arise solely from a dispute between
Indemnitees which (i) do not arise, in whole or in part, from any action or
omission by the Borrowers, and (ii) are not brought against any person in its
capacity as agent, arranger or a similar capacity. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 



 92 

 

 

(c)            Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Swing Line Lender or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Swing Line Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

 

(d)           Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)            Payments. All amounts due under this Section shall be payable not
later than thirty days after written demand therefor (together with reasonable
backup documentation supporting any such reimbursement request).

 

(f)            Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent and the Swing Line Lender, the replacement of any Lender,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05.      Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 



 93 

 

  

11.06.      Successors and Assigns.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby; provided that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and (ii) no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (A) to an assignee in accordance with
the provisions of subsection (b) of this Section or (B) by way of participation
in accordance with the provisions of subsection (d) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Swing Line Loans) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.



 

 94 

 



 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of the Swing Line Loans;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)            the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)

 

Business Days after having received notice thereof; and

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

 

(C)            the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to any Borrower or any of such Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

  

 95 

 



  

 

(vi)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim or any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 



 96 

 

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, any Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or any Borrower or any Affiliates or Subsidiaries of
any Borrower) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans including such Lender’s participations in Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company's request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103- 1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 



 97 

 

 

(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)            Resignation as Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, upon 30 days prior written notice to the
Company, resign as Swing Line Lender. In the event of any such resignation as
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as Swing Line Lender, as the case may be. If Bank
of America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.03(c). Upon
the appointment of a successor Swing Line Lender, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Swing Line Lender.

 

(g)            Granting Lenders. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan;
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. Each party hereto hereby agrees that
(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 2.14); (B) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable
(which indemnity or similar payment obligation should be retained by the
Granting Lender); and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof. Notwithstanding anything to the
contrary contained in this Section 11.06, any SPC may (x) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (y) disclose
on a confidential basis (and in accordance with Section 11.07) any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 



 98 

 

 

11.07.            Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Syndication Agent, the Co-Documentation Agents and the
Lenders shall maintain the confidentiality of the Information (as defined below)
and shall use such Information solely for the purpose of providing the services
that are subject to this Agreement and the other Loan Documents, except that
Information may be disclosed (a) to its respective Affiliates, its auditors and
its Related Parties who need to know such information in connection with this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby (it being understood that the Persons, including, for the avoidance of
doubt, the Related Parties of such Persons, to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential in accordance with the provisions of this
Section), (b) to the extent required or requested by any regulatory authority
having jurisdiction over such Person or its Related Parties, (c) pursuant to the
order of any court or administrative agency, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section or as otherwise reasonably acceptable to the Company and such Person, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13(b) or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any of the
Borrowers or any of their subsidiaries or any of their respective obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Company or (i) to the extent such
Information (x)  becomes publicly available other than as a result of a breach
of this Agreement or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a non-confidential basis from a
source other than the Company that, to such Person’s knowledge, is not subject
to confidentiality obligations to the Company; provided, that, in the case of
clauses (b) and (e) above (except with respect to any routine or ordinary course
audit or examination conducted by bank accountants or any governmental bank or
regulatory authority exercising examination or regulatory authority), each of
the Administrative Agent, the Syndication Agent, the Co-Documentation Agents and
the Lenders agree to (A) inform the Company promptly thereof prior to such
disclosure to the extent not prohibited by law, rule or regulation, (B) use its
respective reasonable efforts, at the request and expense of the Company, to
cooperate with the Company to the extent the Company may seek to limit such
disclosure, (C) exercise reasonable efforts, at the Company’s expense, to obtain
an appropriate protective order or other reliable assurance that confidential
treatment will be accorded to the information and (D) only disclose that portion
of information such Person’s counsel advises that it is legally required to
disclose. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the AgentsAdministrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

 



 99 

 

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Company or any Subsidiary, provided that, in the case
of information received from the Company or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.

 

Each of the Administrative Agent, the Syndication Agent, the Co-Documentation
Agents and the Lenders acknowledges that (a) the Information may include
material non-public information concerning the Company or a Subsidiary, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

 

11.08.            Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Company or any other
Loan Party against any and all of the obligations of the Company or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company or such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

 100 

 

 



11.09.            Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

11.10.            Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging (e.g., “.pdf” or “.tif”) means shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

11.11.            Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 



 101 

 

 

11.12.            Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the Swing Line
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

 

11.13.            Replacement of Lenders. If the Company is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender, a Non-Consenting Lender or a Protesting Lender, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)            the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee (if any) specified in
Section 11.06(b);

 

(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company or the
applicable Designated Borrower (in the case of all other amounts);

 

(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)            such assignment does not conflict with applicable Laws; and

 

(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 



 102 

 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

11.14.   Governing Law; Jurisdiction; Etc.

 

(a)            GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)            SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)            WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 



 103 

 

 

(d)            SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION,            SEEK      TO
     ENFORCE      THE      FOREGOING      WAIVER      AND      (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16.            No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Company and each other Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger, the Syndication Agent, the
Co-Documentation Agents and the Lenders are arm’s-length commercial transactions
between the Company, each Designated Borrower and their respective Affiliates,
on the one hand, and the Administrative Agent, the Arranger, the Syndication
Agent, the Co-Documentation Agents and the Lenders, on the other hand, (B) each
of the Company and each Designated Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each Designated Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger, the Syndication Agent, the Co-Documentation Agents and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for any Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arranger, the Syndication Agent, the Co-Documentation Agents nor any Lender has
any obligation to any Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger, the Syndication Agent, the Co-Documentation Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, any Designated Borrower
and their respective Affiliates, and neither the Administrative Agent, the
Arranger, the Syndication Agent, the Co-Documentation Agents nor any Lender has
any obligation to disclose any of such interests to the Company, any Designated
Borrower and their respective Affiliates. To the fullest extent permitted by
law, each of the Company and each Designated Borrower hereby agrees not to
assert any claims that it may have against the Administrative Agent, the
Arranger, the Syndication Agent, the Co-Documentation Agents or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 



 104 

 

 

11.17.            Electronic Execution of Assignments and Certain Other
Documents. (a) The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other modifications,
Committed Loan Notices, Swing Line Loan Notices, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

(b) This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. The Company and each other Loan Party agrees that any
Electronic Signature on or associated with any Communication shall be valid and
binding on each Loan Party to the same extent as a manual, original signature,
and that any Communication entered into by Electronic Signature, will constitute
the legal, valid and binding obligation of the Loan Parties enforceable against
such Loan Parties in accordance with the terms thereof to the same extent as if
a manually executed original signature was delivered. Any Communication may be
executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Lenders of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Administrative
Agent and each of the Lenders may, at its option, create one or more copies of
any Communication in the form of an imaged Electronic Record (“Electronic
Copy”), which shall be deemed created in the ordinary course of such Person’s
business, and destroy the original paper document. All Communications in the
form of an Electronic Record, including an Electronic Copy, shall be considered
an original for all purposes, and shall have the same legal effect, validity and
enforceability as a paper record. Notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided,
further, without limiting the foregoing, (a) to the extent the Administrative
Agent has agreed to accept such Electronic Signature, the Administrative Agent
and each of the Lenders shall be entitled to rely on any such Electronic
Signature purportedly given by or on behalf of any Loan Party without further
verification and (b) upon the request of the Administrative Agent or any Lender,
any Electronic Signature shall be promptly followed by such manually executed
counterpart.

 



 105 

 

 

11.18.            USA PATRIOT Act. Each Lender that is subject to the Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrowers,
which information includes the name and address of each Borrower and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

11.19.            Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 



 106 

 

 

11.20.            Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstandingNotwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or any Loan Party that is an
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender or any Loan Party that is an
EEAAffected Financial Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
liability;

 

(ii)             a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

 

[Remainder of page left intentionally blank]

 



 107 

